227 F.2d 519
James J. DOUGHERTY, Administrator of the Estate of Arthur McBeth, Deceased,v.A. M. UHRIK, Inc. and A. M. Uhrik, individually, Appellants (Dominic A. PINGITORE and Beletz Brothers, Third Party Defendants).
No. 11637.
United States Court of Appeals Third Circuit.
Argued November 15, 1955.
Decided December 7, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
John B. Hannum, 3d, Philadelphia, Pa. (John Carey, J. B. H. Carter, Philadelphia, Pa., on the brief), for appellants.
William F. Quinlan, Philadelphia, Pa. (Howard R. Detweiler, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
An examination of the record and careful consideration of the briefs and arguments of the parties convince us that the decision of the court below, D.C., 128 F.Supp. 918, was clearly correct both as to the facts and the law. Accordingly, the judgment will be affirmed.